DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Samuel Kielar (Reg. 74911) in telephone interviews on 08/29/2022 and 08/31/2022.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 08/22/2022):

Claim Amendments:

9. (Currently Amended) The method according to claim 8, wherein the first rule comprises: 
that the PRACH signal corresponding to the first beam is selected by the terminal device itself, or 
that the PRACH signal in a same cell as the first beam is preferentially selected as the PRACH signal corresponding to the first beam, or 
that the PRACH signal configured on a primary cell for a master cell group and the PRACH signal configured on a primary secondary cell for a secondary cell group are preferentially selected as the PRACH signal corresponding to the first beam, and the PRACH signal configured on a secondary cell is secondly selected as the PRACH signal corresponding to the first beam, or 
that a sequence of selecting the following as the PRACH signal corresponding to the first beam is: the PRACH signal configured on the primary cell for the master cell group, [[>]] the PRACH signal configured on the primary secondary cell for the secondary cell group, and then  [[>]] the PRACH signal configured on the secondary cell, or 
that the PRACH signal corresponding to the first beam is selected according to a cell identification sequence, or 
that the PRACH signal corresponding to the first beam is selected according to an identification sequence of carriers corresponding to a cell.

19. (Currently Amended) The terminal device according to claim 18, wherein the first rule comprises: 
that the PRACH signal corresponding to the first beam is selected by the terminal device itself, or 
that the PRACH signal in a same cell as the first beam is preferentially selected as the PRACH signal corresponding to the first beam, or 
that the PRACH signal configured on a primary cell for a master cell group and the PRACH signal configured on a primary secondary cell for a secondary cell group are preferentially selected as the PRACH signal corresponding to the first beam, and the PRACH signal configured on a secondary cell is secondly selected as the PRACH signal corresponding to the first beam, or 
that a sequence of selecting the following as the PRACH signal corresponding to the first beam is: the PRACH signal configured on the primary cell for the master cell group, [[>]] the PRACH signal configured on the primary secondary cell for the secondary cell group, and then [[>]] the PRACH signal configured on the secondary cell, or 
that the PRACH signal corresponding to the first beam is selected according to a cell identification sequence, or 
that the PRACH signal corresponding to the first beam is selected according to an identification sequence of carriers corresponding to a cell.

Reasons for Allowance
Claims 1, 5-11, and 15-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following features underlined which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A wireless communication method, wherein the method is applied to a carrier aggregation (CA) scenario, and there are at least one primary cell and at least one secondary cell for serving a terminal device, and the method comprises: 
determining, by the terminal device, whether there is a candidate beam that satisfies a first condition in at least one candidate beam when a beam failure occurs in a first secondary cell, 
wherein the first condition is that at least one of reference signal receiving power (RSRP), reference signal receiving quality (RSRQ), and signal to interference plus noise ratio (SINR) of a signal is greater than a first threshold, and the first secondary cell belongs to the at least one secondary cell; and 
determining, by the terminal device, whether to perform beam failure recovery for the first secondary cell according to a determination result, 
wherein determining, by the terminal device, whether to perform the beam failure recovery for the first secondary cell according to the determination result comprises: 
determining, by the terminal device, to perform the beam failure recovery for the first secondary cell when it is determined that there is no first beam that satisfies the first condition in the at least one candidate beam, or when it is determined that there is the first beam that satisfies the first condition in the at least one candidate beam, 
wherein the method further comprises: 
receiving, by the terminal device, first configuration information sent by a network device, 
wherein the first configuration information is used for configuring no-contention based at least one first physical random access channel (PRACH) signal and at least one second PRACH signal, 
wherein the at least one first PRACH signal corresponds to the at least one candidate beam respectively, 
wherein determining, by the terminal device, to perform the beam failure recovery for the first secondary cell comprises: 
performing, by the terminal device, random access based on a first PRACH signal corresponding to the first beam if it is determined that there is the first beam that satisfies the first condition in the at least one candidate beam; or 
selecting, by the terminal device, one second PRACH signal from the at least one second PRACH signal for the random access if it is determined that there is no beam that satisfies the first condition in the at least one candidate beam, 
wherein if the terminal device selects one second PRACH signal from the at least one second PRACH signal for the random access, the method further comprises: 
performing, by the terminal device, no listening on search space for the beam failure recovery defined on a control resource set for the beam failure recovery.

Regarding claim 11, the claim contains similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 5-10 and 15-20, these claims depend from claims 1 and 11, respectively, and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411